DETAILED ACTION
This Office action is in reply to correspondence filed 27 September 2022 in regard to application no. 17/140,933.  Claims 9 and 13-20 have been cancelled.  Claims 1-8 and 10-12 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each claim includes “utilizing learning based on previous purchases to determine [] goods to be delivered”.  There is no support for this in the originally-filed application and it therefore represents impermissible new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) three data gathering steps (receiving health information, receiving financial information and accessing nutritional information) and two steps of providing output (providing a suggestion and sending a communication to a store).  Providing a suggestion to a person is a form of teaching or providing instructions, which are one of the enumerated “certain methods of organizing human activity” deemed abstract.  Sending a request to a store, asking that the store perform steps, is similar.  Further, but for the bare inclusion of a generic computer, these are steps humans perform in the mind; a life coach can ask a client about her health and finances, can look at the label of a product she is about to eat to determine its nutritional information, and can suggest e.g. that she not eat the product, and can telephone a store to request items.  None of this presents any difficulty, and none requires any technology at all.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, and using unsupported “learning” in no particular manner, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of AI-enabled computers.  See MPEP § 2106.05(h).
As the claims only manipulate data related to a person’s health, finances, nutrition and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such data, being intangible, are not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of technical and algorithmic detail is such as to not go beyond such a general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a memory of a device.  These elements are recited at a high degree of generality and the specification makes it clear, pg. 13, that nothing more than a “personal computer” is required.
It only performs generic computer functions of receiving and providing data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The lack of detail about the components included in claim 10 makes it clear that those are also common, routine computer components.
The use of machine learning – though it is not supported, this is worth a brief discussion – was well-understood, routine and conventional at the relevant date, and the applicant does not use it in any particular manner but just with certain input and for a certain purpose.  For example, Kirkby et al., (U.S. Publication No. 2014/0067597) writing several years before the claimed invention, disclosed a recommendation system [abstract] which made use of “historic purchase data”, [0057] and in which he could say at that early date that recommendations could be generated using “conventional machine learning techniques”. [0058]
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — a generic computer performing a chronological sequence of abstract steps while making nondescript use of a well-understood, routine and common technique — does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claim 2 simply recites a source of data; claims 3 and 4 are simply further descriptive of the type of information being manipulated; claims 5 and 7 simply recite further manipulation of data. Claim 6 simply requires a step be performed at a certain time relative to an external event. Claims 8, 9 and 12 consist entirely of nonfunctional printed matter, simply reciting output along with its intended purpose, but which bears no functional relation to the substrate and is therefore of no patentable significance.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kartoun et al. (U.S. Publication No. 2019/0180873) in view of Parikh (U.S. Publication No. 2021/0035069, filed 31 July 2020).

In-line citations are to Kartoun.
With regard to Claim 1:
Kartoun teaches: A method programmed in a non-transitory memory of a device [0007; a “data processing system” includes a “processor” and “memory comprising instructions”; 0037; transitory memory is not included] comprising: 
retrieving health information of a user; [0031; “information can be retrieved to provide relevant background for better understanding the patient's health”] 
retrieving financial information of the user; [0025; “bank” records such as “statements and other financial records” are “accessed”; 0001; “commercial transactions” are used] 
accessing nutritional information of an item; [0028; for a “product” within a “food category”, “nutritional information may be retrieved”] 
providing a suggestion to the user based on the health information, the financial information, and the nutritional information... [0008; a “recommendation” is based on a determined “lifestyle behavior pattern”; Sheet 1, Fig. 1; all of the above information is used to determine the lifestyle behavior pattern]

Although Kartoun takes a step based on the health information, the financial information, and the nutritional information as cited above, and using previous purchases to make a determination, [abstract] he does not teach implementing an autonomous system to deliver goods, to determine the goods to be delivered or sending a communication to a store, but these are known in the art.  Parikh teaches a project-management automation system. [title] it can send “an autonomous vehicle to navigate to a location of an inventory item” for “pick-up”. [0261] It sends “notifications” to a “catering vendor” [0264] to facilitate the delivery of goods.  Parikh and Kartoun are analogous art as each is directed to electronic means for managing information about food.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Parikh with that of Kartoun in order to accomplish the complex planning needed for service-based industries, as taught by Parikh; [0003-04] further, it is simply a combination of known parts with predictable results, simply performing Parikh’s steps after those of Kartoun; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

That “the store uses an automated system to retrieve the goods and place the goods for delivery by an autonomous vehicle which delivers the goods to a user’s residence” is outside the scope of the claimed process, in this and the subsequent claims, and so is considered but given no patentable weight.  There is no hint that the device or apparatus performing the positively claimed steps plays any role in this beyond sending a message to a store asking that it be done.  The phrase “implementing an autonomous system” is considered but given no patentable weight as in the context of computer applications, any system is to some degree autonomous.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
The method of claim 1 wherein retrieving the health information and the financial information includes receiving input from the user. [0101; the “input” may come from a “client computing device”]

With regard to Claim 4:
The method of claim 1 wherein the health information comprises a health status of the user, health goals of the user or a combination thereof. [0065; a “patient has an unhealthy eating pattern”, which reads on a health status; 0025; the recommendation may be related to “weight loss” or “control of blood glucose levels”, either of which read on a health goal] 

This claim is not patentably distinct from claim 1.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of a datum but which imparts neither structure nor functionality to the claimed method.  Second, as the information “comprises” one of these, it can comprise other data, and any further processing can be done entirely based on the other data.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
The method of claim 1 further comprising implementing targeted advertising based on the health information, the financial information, and the nutritional information. [0008 as cited above in regard to claim 1; a recommendation that is personalized to a user reads on a targeted advertisement] 

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kartoun et al. in view of Parikh further in view of Dror (U.S. Publication No. 2020/0202989).

With regard to Claim 3:
The method of claim 1 wherein retrieving the health information and the financial information includes searching for and accessing the health information and the financial information based on a unique user identifier.

Kartoun and Parikh teach the method of claim 1 but do not explicitly teach accessing both of these items using a unique user identifier, but it is known in the art.  Dror teaches a system for making suggestions [0022] in the context of private medical information [title] in which an “identifier of an entity” such as a “patient” is used to access “medical records” and “financial records”. [0097] The “identifier of an entity and/or record may be unique”. [0100] Dror and Kartoun are analogous art as each is directed to electronic means for accessing financial and medical records of a patient. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Dror with that of Kartoun and Parikh in order to ease access to records, as taught by Dror; [0003] further, it is simply a substitution of one known part for another with predictable results, simply using Dror’s unique ID to access both sets of data in place of the means of Kartoun; the substitution produces no new and unexpected result.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kartoun et al. in view of Parikh further in view of Barkan et al. (U.S. Publication No. 2009/0006196).

With regard to Claim 5:
The method of claim 1 wherein accessing nutritional information of the item includes comparing a SKU number with stored information to access the nutritional information related to the SKU number.

Kartoun and Parikh teach the method of claim 1 including accessing nutritional information as cited above, but do not explicitly teach doing so using an SKU, but it is known in the art.  Barkan teaches a product selection method [title] that allows a “controller” to obtain “nutritional information” based on “product codes”, [0011] which may involve “comparing the UPC number of products” to a “list of UPC numbers”. [0046] A UPC number is a particular type of SKU number, as would have been known to those then of ordinary skill in the art.  This may take place within a “shopping application” where users choose “products selected for purchase” by scanning the product codes. [0012] Barkan and Kartoun are analogous art as each is directed to electronic means for obtaining nutritional information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Barkan with that of Kartoun and Parikh in order to improve convenience, as taught by Barkan; [0005] further, it is simply a substitution of one known part for another with predictable results, simply using Barkan’s method of obtaining nutritional information in place of that of Kartoun; the substitution produces no new and unexpected result.

With regard to Claim 6:
The method of claim 1 wherein providing the suggestion occurs while the user is shopping or at checkout. [Barkan, 0012 as cited above in regard to claim 5]

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kartoun et al. in view of Parikh further in view of Leifer et al. (U.S. Publication No. 2019/0228856).

With regard to Claim 7:
The method of claim 1 wherein providing the suggestion to the user based on the health information, the financial information, and the nutritional information includes: analyzing a budget of the user based on the financial information, and indicating which foods achieve a health goal based on the health information and the nutritional information. 

Kartoun and Parikh teach the method of claim 1 including indicating which foods achieve a health goal [e.g. 0053; a consumer may “eat other foods that are higher in a different nutrient” in order to “be more health[y]”] but do not explicitly teach analyzing a budget, but it is known in the art.  Leifer teaches a food personalization system [title] that makes use of “financial goals such as meeting a financial budget for food-related costs”. [0019] It also helps a user meet “health goals” and “diet goals” by using “personalized meal options”. [0019] Choosing food based on budgetary goals reads on analyzing a budget based on financial information. The data are used to make “recommendations” such as a “meal option”. [0030] Leifer and Kartoun are analogous art as each is directed to electronic means for making suggestions based on financial and health data. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Leifer with that of Kartoun and Parikh in order to improve food-related personalization, as taught by Leifer; [0002] further, it is simply a substitution of one known part for another with predictable results, simply providing the suggestion in the manner of Leifer in place of that of Kartoun; the substitution produces no new and unexpected result.

Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kartoun et al. in view of Parikh further in view of Rathod (U.S. Publication No. 2020/0387887, filed 26 August 2020).

With regard to Claim 10:
Kartoun teaches: An apparatus comprising... 
a smart device receiver configured for receiving information from a smart device... [0059; data may be “obtained” by the system from “smartphones”]
a non-transitory memory for storing an application, [0007; a “data processing system” includes a “processor” and “memory comprising instructions”; 0037; transitory memory is not included] the application for: 
retrieving health information of a user; [0031; “information can be retrieved to provide relevant background for better understanding the patient's health”] 
retrieving financial information of the user; [0025; “bank” records such as “statements and other financial records” are “accessed”; 0001; “commercial transactions” are used] 
accessing nutritional information of an item; [0028; for a “product” within a “food category”, “nutritional information may be retrieved”] 
providing a suggestion to the user based on the health information, the financial information, and the nutritional information… [0008; a “recommendation” is based on a determined “lifestyle behavior pattern”; Sheet 1, Fig. 1; all of the above information is used to determine the lifestyle behavior pattern] and 
a processor coupled to the memory, the processor configured for processing the application. [0007 as cited above] 

Although Kartoun takes a step based on the health information, the financial information, and the nutritional information as cited above, and using previous purchases to make a determination, [abstract] he does not teach implementing an autonomous system to deliver goods, to determine the goods to be delivered or sending a communication to a store, but these are known in the art.  Parikh teaches a project-management automation system. [title] it can send “an autonomous vehicle to navigate to a location of an inventory item” for “pick-up”. [0261] It sends “notifications” to a “catering vendor” [0264] to facilitate the delivery of goods.  Parikh and Kartoun are analogous art as each is directed to electronic means for managing information about food.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Parikh with that of Kartoun in order to accomplish the complex planning needed for service-based industries, as taught by Parikh; [0003-04] further, it is simply a combination of known parts with predictable results, simply performing Parikh’s steps after those of Kartoun; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Kartoun does not explicitly teach a credit card reader configured for reading a universal payment card or a biometric reader configured for receiving fingerprint information, retina information, additional biometric information or a combination thereof, but it is known in the art.  Rathod teaches a merchant identification system [abstract] that can recognize a “user’s biometrics” such as a “fingerprint”. [0041] It can be used to “initiate and approve payment transactions” such as by “a smart phone”, [0116] and can read a “payment card” such as by “EMV or chip”. [0239] It may provide a suggestion in regard to “nutritional services”. [0338] Rathod and Kartoun are analogous art as each is directed to electronic means for making suggestions and managing nutrition-related information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rathod with that of Kartoun in order to allow a person to make a payment, as taught by Rathod; further, it is simply a combination of known parts with predictable results, simply including Rathod’s components within Kartoun’s computer; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.  The process steps (retrieving, retrieving, accessing, providing) are considered but given no patentable weight.  As the apparatus comprises an application “for” these purposes, they are simply statements of intended use.  The reference is provided for the purpose of compact prosecution. 

With regard to Claim 12:
The apparatus of claim 10 wherein the application is further configured for implementing targeted advertising based on the health information, the financial information, and the nutritional information. [0008 as cited above in regard to claim 10; a recommendation that is personalized to a user reads on a targeted advertisement]

This claim is not patentably distinct from claim 10 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kartoun et al. in view of Parikh further in view of Rathod further in view of Ando et al. (U.S. Publication No. 2020/0297270).

With regard to Claim 11:
The apparatus of claim 10 wherein the biometric reader is further configured for performing life verification which includes using a laser to detect movement of internal structures, detecting reflections of the laser including timing of receiving the reflections, measuring a delta in the reflection times, and if the delta is detected, then it is determined the user is alive. 

Kartoun, Parikh and Rathod teach the apparatus of claim 10 but do not explicitly teach this laser-reflection process, but it is known in the art.  Ando teaches a biometric determination apparatus that outputs brain activity that can determine whether a person is awake; [abstract] a person who is awake is alive. It uses a “laser” to detect a “surface reflection”, [0161] which may be used to “detect the pulse” of a person. [0214] It measures “change over time”, [0007] and detects differences between times of pulses [0078] to make a “diagnosis”. [0079] Ando and Rathod are analogous art as each is directed to electronic use of biometric inputs. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ando with that of Kartoun, Parikh and Rathod in order to accurately determine a person’s status, as taught by Ando; [0003] further, it is simply a substitution of one part for another with predictable results, simply using a biometric reader for Ando’s purpose instead of, or in addition to, that of Rathod; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 27 September 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  As a preliminary matter, the applicant’s amendment has overcome the rejections previously made under § 112(b) and those are withdrawn.  In regard to § 101, simply sending a message is not sufficient to confer patentability and what someone else, outside the claim scope, does with the message is of no patentable significance.  As explained above, nondescript use of machine learning is also insufficient.  That the limitations “involve” a vehicle is unavailing as the vehicle is not within the scope of the claim.  The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1-8 and 10-12 in regard to 35 U.S.C. §§ 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, arguments in regard to § 102 are moot as no claim is herein rejected under that section of the title.  The reference to Parikh has been incorporated herein to meet additional limitations added by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694